Exhibit 10.2
 
SEVENTH AMENDMENT
to
LEASE BETWEEN
 
EMERY STATION OFFICE II, LLC (LANDLORD)
And
NOVACAL PHARMACEUTICALS, INC. (TENANT)
 
EMERYSTATION NORTH PROJECT
Emeryville, California


That certain Lease dated June 3, 2004, by and between Emery Station Office II,
LLC, a California Limited Liability Company, as Landlord (“Landlord”), and
NovaBay Pharmaceuticals, Inc. (formerly Novacal Pharmaceuticals, Inc.), a
California Corporation, as Tenant (“Tenant”), a such lease was amended by First
Amendment dated June 22, 2004, by Second Amendment dated July 22, 2004, by Third
Amendment dated March 25, 2005, by Fourth Amendment dated September 30, 2006, by
Fifth Amendment dated November 20, 2007, and by Sixth Amendment dated September
1, 2008 (the Lease and First through Sixth Amendments thereto collectively
constituting and being referred to as, the “Existing Lease”), is hereby further
amended by this Seventh Amendment to Lease (the “Seventh Amendment”), as
outlined below.  The effective date of this Seventh Amendment shall be March 1,
2012 (the “Seventh Amendment Effective Date”).  From and after the Seventh
Amendment Effective Date the Existing Lease and this Seventh Amendment thereto
shall constitute and be referred to as the “Lease” for all purposes thereunder


RECITALS:
 
Under the Existing Lease, Tenant currently leases from Landlord a Premises
totaling 18,423 rentable square feet, consisting of 18,098 rentable square feet
of contiguous space in various suites on the 5th floor of the EmeryStation North
building at 5980 Horton Street in Emeryville, CA and of the 325 rentable square
foot Suite 395 on the 3rd floor of EmeryStation North.  The Existing Lease has a
current expiration date of October 31, 2015.
 
Tenant has requested, and Landlord has agreed, to:
 
a) alter Tenant’s Premises by adding 2,195 rentable square feet to the northeast
corner of Tenant’s Premises (the “Added Space”, as such is more specifically
defined on Exhibit A attached hereto),
 
b) delete from Tenant’s Premises that 6,074 rentable square foot portion of
Suite 525 (the “Deleted Space”, as such is  more specifically defined on Exhibit
A attached hereto), and
 
c) extend the Expiration Date of Tenant’s Lease by five (5) years to become
October 31, 2020,
 
all pursuant to the specific terms of this Seventh Amendment outlined below.
 
SEVENTH AMENDMENT TERMS:
 
 
I.
LEASE EXTENSION:  Effective upon the Seventh Amendment Effective Date, the Lease
Expiration Date is extended five years so as to become October 31, 2020.

 
 
 

--------------------------------------------------------------------------------

 
 
Tenant’s Base Rent shall continue to increase three percent (3%) annually during
the extended term as called for in the Lease.
 
 
II.
ADDED SPACE:  Effective upon Landlord’s delivery to Tenant of the Added Space
(said date to be referred to as the Added Space Commencement Date”), Tenant’s
Premises shall be increased by 2,195 rentable square feet and Tenant’s Monthly
Base Rent, Tenant’s Pro-Rata Share and Tenant’s Operating Expenses and Taxes
(i.e. Rent Adjustments and Rent Adjustment Deposits) shall all increase
proportionately to reflect the addition of the Added Space to Tenant’s
Premises.  Tenant understands and acknowledges that the Added Space is presently
leased by Landlord to a third-party tenant, whose lease has an official
expiration date of May 31, 2012, and that Landlord’s ability to deliver the
Added Space to Tenant is dependent on Landlord successfully retrieving
possession of said space from that third-party tenant.  Landlord shall have no
responsibility to Tenant for any acceleration nor delay of delivery to Tenant of
the Added Space caused by actions or omissions of the underlying third-party
tenant.

 
Landlord shall deliver the Added Space to Tenant demised, but otherwise in its
then as-is condition, with no obligation by Landlord to alter it for Tenant in
any way.  Tenant shall be solely responsible for any alterations and/or
improvements Tenant wishes to make to the Added Space pursuant to the pertinent
terms of the Lease governing alterations and/or improvements.
 
 
III.
DELETED SPACE:  Tenant shall deliver possession of the Deleted Space to Landlord
following the Seventh Amendment Effective Date.  The following conditions must
be met by Tenant, at its sole cost and expense, before Landlord will accept
delivery of the Deleted Space (the “Delivery Conditions”):

 
 
a)
The Deleted Space has been adequately segregated from the balance of Tenant’s
Premises by closure of any openings between them, including adequate separation
of the two equipment rooms specifically identified in Exhibit A hereof, as well
as segregation/alteration of any electrical connections, switching, etc.,
necessary for the spaces to function independently, if and as applicable.

 
 
b)
Tenant has removed all items of FF&E and other personal property from the
Deleted Space and the Deleted Space has been touch-up painted and cleaned to
restore it to the condition required by the Lease upon being turned over to
Landlord, as if at the end of the Lease.

 
 
c)
The Deleted Space has been decontaminated and de-commissioned by a reputable
third-party experienced in such activities, and written documentation,
acceptable to Landlord in its reasonable discretion, evidencing such
decontamination and de-commissioning, delivered to Landlord.

 
Once all the Delivery Conditions have been met in Landlord’s reasonable
discretion, and possession of the Deleted Space has been delivered to Landlord
by Tenant in the condition outlined above, Tenant’s Premises shall be decreased
by 6,074 rentable square feet and Tenant’s Monthly Base Rent, Tenant’s Pro-Rata
Share, Tenant’s Operating Expenses and Taxes (i.e. Rent Adjustments and Rent
Adjustment Deposits), and Tenant’s Parking shall all be decreased
proportionately to reflect the deletion of the Deleted Space from Tenant’s
Premises.
 
 
 

--------------------------------------------------------------------------------

 
 
Tenant agrees to allow Landlord and its agents and leasing brokers reasonable
access to the Deleted Space prior to its delivery by Tenant to Landlord for
purposes of Landlord marketing the deleted Space to others for lease.
 
 
IV.
PREMISES AND RENT AFTER ADDITION OF ADDED SPACE AND DELETION OF DELETED SPACE:

 
Premises Square Footage:  After addition of the Added Space and deletion of the
Deleted Space, Tenant’s Premises shall be 18,423 rentable square feet plus 2,195
rentable square feet minus 6,074 rentable square feet, thus equaling a revised
total of 14,544 rentable square feet.
 
Monthly Base Rent:  As of March 1, 2012 (i.e. prior to addition of the Added
Space and prior to deletion of the Deleted Space), Tenant’s Monthly Base Rent
for the 18,423 rentable square foot Premises totals $52,997.26, which Monthly
Base Rent is subject to annual three percent (3%) increase effective November 1,
2012 and annually thereafter for the remainder of the Lease Term.  Assuming the
Added Space is added to the Premises and the Deleted Space is deleted from the
Premises all prior to the November 1, 2012 annual Monthly Base Rent increase
date referenced above, Tenant’s Monthly Base Rent shall become $41,838.58, which
revised total remains subject to the same three percent (3%) annual increase
effective November 1, 2012 and annually thereafter for the reminder of the Lease
Term.
 
Monthly Rent Adjustment Deposits:  As of March 1, 2012 (i.e. prior to addition
of the Added Space and prior to deletion of the Deleted Space), Tenant’s Monthly
Rent Adjustment Deposits (i.e. its pro-rata share of estimated operating
expenses and taxes) for its 18,423 rentable square foot of Premises total
$29,092.00.  Assuming the Added Space is added to the Premises and the Deleted
Space is deleted from the Premises all prior to the November 1, 2012 annual
Monthly Base Rent increase date referenced above, Tenant’s Monthly Rent
Adjustment Deposits shall become $22,967.00.  Of course, as called for in the
Lease, these are deposits against Tenant’s ultimate reconciled share of actual
operating expenses and taxes, referred to in the Lease as Rent Adjustments.
 
Tenant will continue to pay its directly measured and billed monthly charges for
in-suite electrical usage, as well as for parking and any and all other charges
and rent called for by the Lease.
 
 
V.
SECURITY DEPOSIT:  Effective upon the delivery of possession of the Deleted
Space by Tenant to Landlord subject to the delivery Conditions, Tenant’s
existing Security Deposit totaling $69,493.27 will be reduced by $14,631.95 to
become a reduced total of $54,861.32. Landlord shall effectuate said reduction
by crediting the $14,631.95 amount to the next amount of Monthly Base Rent due
from Tenant to Landlord under the Lease following delivery of possession of the
deleted Space by Tenant to Landlord as described above.

 
 
VI.
MISCELLANEOUS:

 
 
·
Landlord and Tenant agree that Section 2.6 of the Lease, regarding Tenant’s
Right of First Offer, is hereafter null and void.

 
 
·
Landlord and Tenant agree that Landlord’s Relocation Right, as outlined in
Article 21 of the Lease, shall apply to the properties listed therein as well as
to any other properties located in Emeryville owned by Landlord and/or an
Affiliate of Landlord.

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Tenant represents and warrants that it has represented itself in the above
transaction and that no brokerage commission will be due and payable by Landlord
as a result hereof.

 
Except for those terms outlined above, all other terms and conditions of the
Lease shall apply.  Except as modified hereby, the Lease is ratified and
confirmed in its entirety.
 
In witness hereof, the parties have executed this Seventh Amendment as of the
date noted below.
 

 
TENANT:
NovaBay Pharmaceuticals, Inc.
A California Corporation
 
LANDLORD:
Emery Station Office II, LLC
A California Limited Liability Company
                  By:     By:    

 

  Print Name:     Print Name:    

 

  Its:     Its:    

 

  Dated:     Dated:    

 
 
 

--------------------------------------------------------------------------------

 
                                                                                                                                   
EXHIBIT A